Guersy, J.
The defendant was indicted and convicted of larceny of an automobile. The car was taken while parked on a public street in the City of Waycross and shortly thereafter was wrecked approximately 15 miles from Waycross. Several witnesses testified that they saw the wreck and immediately went to it. Their testimony was that the car was being driven at a very high rate of speed and struck two cows in the road and this caused it to turn over. All of them testified that the only person they saw in or around the car immediately after the wreck was the defendant. One swore: “If a man had gotten out and walked off I could have seen him. If any one except Edenfield got out and left the car I never seen any one else. I searched the automobile *83and aronnd the automobile when I got there. Did not find any one besides Edenfield.” The defendant stated to the jury that he was riding with a stranger who had picked him up in Waycross and that the stranger left the scene of the wreck immediately after it occurred. The jury was fully authorized to find as a fact that the defendant was in exclusive possession of the stolen automobile, recently after its theft, and from such fact infer his guilt of its larceny. The court therefore did not abuse its discretion in overruling the motion for new trial, which was based on the general grounds. The special assignments of error are plainly without merit, and do not need special attention.

Judgment affirmed.


Broyles, G. J., and MacIntyre, J., concur.